Title: To Thomas Jefferson from Levi Shepherd & Sons, 30 June 1804
From: Shepherd, Levi, & Sons
To: Jefferson, Thomas


          
            30 June 1804
          
          We should not presume to direct the attention of your Excellency’s mind from the weighty concerns of government, to a subject of comparatively trifling importance, were it not that we wish to oblige a deserving man, and that the object of our request, if granted, will promote the cause of Republicanism. In a country village, like this, the Post-Office is a place of general resort for people to obtain political information; this is in the hands of a Federalist, and is a place of daily resort for a Federal Faction to ridicule and calumniate the officers of our National Government.
          When Mr. Granger was appointed Post-Master-General, it was expected that he would displace Butler, the Post-Master here, and appoint Daniel Wright, Esq. a man who is much respected and esteemed even by his political adversaries, and has uniformly been a decided friend to the present administration, even in the worst of times. Mr. Granger has been repeatedly requested to make this alteration, by a number of Republicans in this county, and of late by ourselves, as you will perceive by the enclosed letter (of Granger to us) but our request has not been granted. Mr. Granger has a number of Friends in this town, who are very high-toned Federalists, who have constantly opposed the alteration we so much wish for, not from any attachment they have to Butler, but to keep down the Republicans. We presume the reason why Mr. Granger has declined displacing Butler is because he is afraid of displeasing his Federal friends in this town; or, as is conjectured here, that he himself is turned Federalist, or third party man.
          This town is the centre of the large county of Hampshire, containing more than 70,000 inhabitants; it is the native place of Governor Strong, and he resides here about eight months in the year; it is in fact the Strong fortress of Federalism for this State—till of late there never has been a Republican paper printed in the county. We have now at considerable expense established one in this town, which is constantly encreasing in circulation, and have no doubt we shall have the satisfaction of seeing the State of Massachusetts on the Republican side before the expiration of one year. Our Legislature have voted, by a majority of only three, to chuse Presidential Electors by a General Ticket, expecting that the Federal Ticket will be successful, but we are not without strong hopes that the Republican Ticket will obtain a majority. We are of opinion, SIR, considering the situation of this county that a change in the Post-Office in this town will be productive of much good, and we wish that the Federalists here who imagine they can control Mr. Granger, will no longer have reason to boast that we are disregarded and neglected by the General Government, and cannot obtain even the small Office of Post-Master for a man whom they acknowledge is deserving of it.
          The Republicans in this county will be highly gratified by the change, and though Mr. Granger has denied us, we feel a confidence that you will direct it otherwise. For a knowledge of the subscribers, we would refer your Excellency to the Secretary of the Navy, with whom, and his predecessor we have, for a number of years past, made annual contracts for supplying the United States with a quantity of American manufactured Duck.
          We are with the highest consideration, your obedient servants,
          
            Levi Shepherd & Sons.
          
        